       Case 2:19-cv-00845-DMC Document 20 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DON EPIGMENIO RAMIREZ.,                            No. 2:19-CV-0845-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    DAVID BERNHARDT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to the written
18   consent of all parties, this case is before the undersigned as the presiding judge for all purposes,
19   including entry of final judgment. See 28 U.S.C. § 636(c). Upon consideration of the joint status
20   report filed on March 24, 2020, see ECF No. 18, and good cause appearing therefor, the Court
21   will, by this order, set a schedule pursuant to Federal Rule of Civil Procedure 16(b).
22                  1.      No further joinder of parties or amendments to the pleadings is permitted
23   without leave of court for good cause shown.
24                  2.      Jurisdiction and venue are not contested.
25                  3.      The parties represent initial disclosures pursuant to Federal Rule of Civil
26   Procedure 26 were exchanged on May 1, 2020.
27   ///
28   ///
                                                        1
       Case 2:19-cv-00845-DMC Document 20 Filed 06/08/20 Page 2 of 2

 1                  4.      The parties shall disclose lists of expert witnesses consistent with the

 2   following schedule:

 3                          May 3, 2021            Both Parties will exchange disclosure of expert

 4                                                 witnesses.

 5                          June 4, 2021           Disclosure of rebuttal expert witnesses.

 6

 7   Such disclosures must be made pursuant to Federal Rule of Civil Procedure 26(a)(2)(A) and (B).

 8   The parties are reminded of their obligation to supplement these disclosures when required under

 9   Federal Rule of Civil Procedure 26(e).

10                  5.      Discovery shall be completed and all motions pertaining to discovery shall

11   be noticed to be heard by September 10, 2021.

12                  6.      Dispositive motions shall be noticed to be heard by November 5, 2021.

13                  7.      The Pre-Trial conference is set for November 15, 2021, at 9:00 a.m., before

14   the undersigned in Redding, California. Separate Pre-Trial Statements shall be filed pursuant to

15   Local Rule 281, and unless otherwise directed by the Court in advance of the Pre-Trial

16   Conference, trial counsel shall appear in person at the conference. The parties shall serve and file

17   any pre-trial motions on or before November 5, 2021, and such motions will be heard and ruled

18   on at the Pre-Trial Conference.

19                  8.      Jury trial of this matter, expected to last up to five days, is set to commence

20   on December 6, 2021, at 9:00 a.m., before the undersigned in Sacramento, California in a
21   department to be assigned at the Pre-Trial Conference.

22                  IT IS SO ORDERED.

23

24   Dated: June 5, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        2
